Title: From James Madison to Thomas Jefferson, 20 September 1808
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Montpellier Sepr. 20th. 1808

If you gave attention to Turreaus letter of Aug. 31 you will have seen in its stile & some of its remarks an arrogance which ought not to pass wholly unnoticed.  That I may commit no error in the answer, I inclose the draft of one under an unsealed cover to Mr. Graham.  You will either forward it directly to him, with your own corrections, or return it to me to be corrected according to your directions, as you may find most convenient.  Yours with respectful Attacht.

James Madison

